


116 S4625 IS: National Prescribed Fire Act of 2020
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 4625
IN THE SENATE OF THE UNITED STATES

September 17, 2020
Mr. Wyden (for himself, Mr. Manchin, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources

A BILL
To direct the Secretary of the Interior and the Secretary of Agriculture to encourage and expand the use of prescribed fire on land managed by the Department of the Interior or the Forest Service, with an emphasis on units of the National Forest System in the western United States, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the National Prescribed Fire Act of 2020. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Findings.
Sec. 3. Definitions.
TITLE I—Use of Funds
Sec. 101. Prescribed fire accounts.
Sec. 102. Policies and practices.
Sec. 103. Collaborative prescribed fire program.
Sec. 104. Large cross-boundary prescribed fire incentive program.
TITLE II—Facilitating Implementation and Outreach
Sec. 201. Cooperative agreements and contracts.
Sec. 202. Human resources.
Sec. 203. Liability of certified prescribed fire managers.
Sec. 204. Environmental review.
Sec. 205. Prescribed fire education program.
TITLE III—Reporting; Termination
Sec. 301. Annual reports to the National Interagency Fire Center.
Sec. 302. Termination date.
2.FindingsCongress finds that— (1)in 2018, the Forest Service Fire Modeling Institute determined that 63,070,000 acres of National Forest System land and 171,200,000 acres of other forest land were at high or very high risk of experiencing a wildfire that would be difficult to suppress;
(2)according to the National Interagency Coordination Center, between 2009 and 2018, in the United States, on average— (A)67,000 wildfires burned 7,000,000 acres annually; and
(B)86,345 prescribed fires burned only 3,000,000 acres annually; (3)according to the National Interagency Coordination Center, the annual cost of suppressing wildfires in a State with an active prescribed burning program is less than 1 percent of the annual cost of suppressing wildfires in a State without an active prescribed burning program, despite each State having the same number of wildfires;
(4)according to a 2017 study published in the Journal of Forestry, on a given acre, a prescribed fire burning in April or May produces less than 1/5 of the smoke emissions of a wildfire that would burn on that acre in August; (5)according to a 2019 study conducted by Stanford University, smoke from prescribed fires exposes children to fewer negative health effects than the detrimental smoke generated by wildfires; 
(6)according to a 2015 study published in Ecology, trees that have not been burnt by a low-intensity fire are unusually prone to bark beetle attacks, and between 2000 and 2010, bark beetles killed the majority of trees on 32,000,000 acres of the 193,000,000 acres of National Forest System land; (7)as of September 30, 2019, there were—
(A)37 prescribed fire councils in 33 States; and (B)64 prescribed burn associations in 11 States; 
(8)according to the 2018 National Prescribed Fire Use Survey Report— (A)37 States regulate prescribed fires by issuing burn permits;
(B)23 States offer prescribed burn manager certification courses to facilitate responsible burning on private land;  (C)only 5 States (Vermont, Massachusetts, Missouri, Connecticut, and Rhode Island) lack laws to reduce liability associated with the responsible use of prescribed fire; and
(D)only 8 States (Florida, Montana, Nevada, Colorado, Michigan, Georgia, South Carolina, and Washington) have laws that use a standard of gross negligence for determining liabilities for the responsible use of prescribed fire; and (9)as of September 30, 2019, 31 States have a formal process to track the number of acres treated for forestry purposes using prescribed fire. 
3.DefinitionsIn this Act: (1)Federal landThe term Federal land means—
(A)public land (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)); (B)units of the National Park System;
(C)units of the National Wildlife Refuge System; (D)land held in trust by the United States for the benefit of Indian Tribes or members of an Indian Tribe; and
(E)land in the National Forest System. (2)National Forest System (A)In generalThe term National Forest System has the meaning given the term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
(B)ExclusionThe term National Forest System does not include— (i)the national grasslands and land utilization projects administered under title III of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.); or
(ii)National Forest System land east of the 100th meridian. (3)Prescribed fireThe term prescribed fire means a fire deliberately ignited to burn wildland fuels in a natural or modified state—
(A)under specified environmental conditions that allow the fire to be confined to a predetermined area and produce the fireline intensity and rate of spread required to attain planned resource management objectives; and (B)in accordance with applicable law, including applicable regulations.
(4)SecretariesThe term Secretaries means— (A)the Secretary; and
(B)the Secretary of Agriculture. (5)SecretaryThe term Secretary means the Secretary of the Interior.
IUse of Funds
101.Prescribed fire accounts
(a)Definition of Secretary concernedIn this section, the term Secretary concerned means— (1)the Secretary of Agriculture, with respect to an account established by this section for the Department of Agriculture; and
(2)the Secretary, with respect to an account established by this section for the Department of the Interior. (b)Establishment of accountsThere are established in the Treasury of the United States the following accounts:
(1)The Prescribed Fire account for the Department of Agriculture. (2)The Prescribed Fire account for the Department of the Interior.
(c)Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2022 and each fiscal year thereafter for the accounts established by subsection (b) such sums as are necessary to carry out this section, not to exceed $300,000,000. (d)Presidential budget requestsFor fiscal year 2022 and each fiscal year thereafter, each Secretary concerned shall submit, through the budget request of the President, a request for amounts in the Wildland Fire Management appropriation account of the Secretary concerned to carry out the activities described in subsection (e).
(e)Authorized activitiesThe Secretary concerned shall use amounts in the accounts established by subsection (b) as follows: (1)The Secretary concerned shall—
(A)develop a prescribed fire burn plan, carry out necessary environmental review, conduct outreach to the public, Indian Tribes, and adjacent landowners, and implement a prescribed fire on Federal land; (B)hire additional personnel and procure additional equipment, including unmanned aerial systems equipped with an aerial ignition system, to implement a greater number of prescribed fires; 
(C)provide training for the implementation of a prescribed fire; (D)conduct post-prescribed burning activities, including reseeding to prevent the spread of invasive species; and
(E)conduct monitoring for safety and fire effects.  (2)The Secretary concerned may assist State, Tribal, local government, or private prescribed fire programs—
(A)to provide federally sponsored insurance administered by States, in conjunction with State-sponsored training and certification programs, for private persons implementing prescribed fires; (B)to establish a training or certification program for teams comprised of citizens or local fire services to conduct prescribed fires on private land, consistent with any standards developed by the National Wildfire Coordinating Group or State prescribed fire standards;
(C)to enable additional fire managers and apparatus, whether provided by the local resources of an agency, private contractors, nongovernmental organizations, Indian Tribes, local fire services, or qualified individuals, to be present while implementing a prescribed fire; (D)pursuant to the memorandum of agreement authorized under section 203; or 
(E)to finance the implementation of a prescribed fire on State, Tribal, or private land and any post-prescribed burning activities as are determined to be necessary by the Secretary concerned.  (3)The Secretary concerned may provide technical or financial assistance to a prescribed fire council or prescribed burn association for the establishment or operation of the council or association.
(4)The Secretary may provide funding for the collaborative prescribed fire program established under section 103. (5)The Secretary may provide funding for the large cross-boundary prescribed fire program established under section 104.
(f)Prioritization of funding
(1)In generalSubject to paragraph (2), the Secretary concerned shall coordinate with Federal, State, and local agencies, Indian Tribes, and qualified nongovernmental organizations, including through the Wildland Fire Leadership Council, to establish prioritization criteria for expending funds under this section for each activity described in subsection (e). (2)RequirementIn establishing criteria under paragraph (1), the Secretary concerned shall give priority to projects that are—
(A)implemented across large contiguous areas; (B)cross-boundary in nature;
(C)in areas that are threatening to, or located in, the wildland-urban interface; (D)within an area identified as a priority area in a statewide forest resource assessment; or
(E)on acres at high or very high risk of experiencing a wildfire that would be difficult to suppress.  102.Policies and practices (a)In generalThe Secretaries shall significantly increase the number and size of prescribed fires conducted on Federal land.
(b)Use of funds for prescribed firesFrom amounts appropriated to carry out the activity described in section 101(e)(1), the Secretaries may carry out prescribed fires on not more than 20,000,000 acres of Federal land per year. (c)Requiring minimum acreageSubject to the availability of appropriations, the Secretaries shall carry out prescribed fires annually on at least 1,000,000 acres of Federal land.
(d)Increase in familiarity with prescribed fires in local unitsSubject to the availability of appropriations, not later than September 30, 2022, the Secretaries shall each have carried out a minimum of 1 prescribed fire on each unit of the National Forest System, unit of the National Wildlife Refuge System, unit of the National Park System, and Bureau of Land Management district under the jurisdiction of the Secretaries— (1)that includes an area that—
(A)has a historical low-severity fire regime;  (B)has a historical fire-return interval of not more than 35 years; and
(C)is larger than 100 acres; and (2)less than 50 percent of the land of which was burned by a wildland fire during the previous 10-year period.
103.Collaborative prescribed fire program
(a)In generalThe Secretary shall establish within the Department of the Interior a collaborative prescribed fire program (referred to in this section as the program) to provide financial assistance to eligible entities for the implementation of proposals for the conduct of prescribed fires in priority landscapes in accordance with applicable existing policies, including the National Cohesive Wildland Fire Management Strategy. (b)Proposal criteriaTo be eligible for selection for the program, a proposal shall—
(1)identify and prioritize planned prescribed fires for a 6-year period within a landscape; (2)establish annual accomplishment targets for prescribed fires under the proposal;
(3)be developed through a collaborative process; (4)be implemented across multiple jurisdictions;
(5)provide an estimate of— (A)the amount of annual Federal financial assistance necessary to implement the proposal; and
(B)the amount of non-Federal funds that would be leveraged; (6)describe benefits to sensitive wildlife species of concern; and
(7)describe any established record of successful collaborative planning or use of prescribed fire by the eligible entity. (c)Selection criteriaSubject to the availability of appropriations, the Secretary shall select proposals for financial assistance under the program that, as determined by the Secretary, would likely use the least amount of Federal funding to treat the most acres at high or very high risk of experiencing a wildfire that would be difficult to suppress.
(d)Limitations
(1)Number of projectsThe Secretary may select not more than 20 proposals to be funded under the program in any fiscal year. (2)Project fundingThe Secretary may not provide more than $1,000,000 of Federal funds under the program to any 1 project in a fiscal year.
(3)Project performanceThe Secretary shall cease funding any proposal that, for 3 consecutive years, fails to meet the annual accomplishment targets that were established under subsection (b)(2). (e)Prescribed fire training exchangesNot less frequently than once every 3 years, a recipient of financial assistance under the program shall provide to local entities and non-local entities experiential training relating to prescribed fires.
(f)Reporting
(1)Project reportingA recipient of financial assistance under the program shall annually submit to the Secretary a report summarizing, at a minimum— (A)the numbers of acres treated with prescribed fire by the recipient under the program; and
(B)the amount of Federal and non-Federal funds used by the recipient under the program. (2)Program reportingNot later than 2 years after the first fiscal year in which funding is made available to carry out prescribed fires under the program, and every 2 years thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report on the program.
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2031, to remain available until expended.  104.Large cross-boundary prescribed fire incentive program (a)In generalSubject to the availability of appropriations, the Secretary shall establish an incentive program to encourage the implementation of large, cross-boundary prescribed fires by providing incentive payments for conducting a qualified prescribed fire.
(b)Qualified prescribed fires
(1)CriteriaA qualified prescribed fire under the program under this section is a prescribed fire that— (A)occurred on not less than 2 parcels of land that were under different ownership; and
(B) had a target area identified in a prescribed fire burn plan of not less than 50,000 acres. (2)Multiple firesThe Secretary may consider a series of prescribed fires conducted within 1 fiscal year by the same 1 or more entities to be a qualified prescribed fire under the program under this section if the series of fires collectively meet the criteria under paragraph (1). 
(c)Payments
(1)State and county incentive paymentsThe Secretary shall make payments to the State and county in which a qualified prescribed fire was implemented in an amount not greater than $100,000. (2)National Forest System landIn the case of each qualified prescribed fire on a unit of the National Forest System, the Secretary shall transfer to the Secretary of Agriculture, acting through the Chief of the Forest Service, an amount not greater than $100,000, which shall be used for that unit of the National Forest System.
(3)Other Federal landIn the case of each qualified prescribed fire on land under the jurisdiction of the Secretary, the Secretary shall increase the funding allocation to the agency of the Department of the Interior that manages the land in an amount not greater than $100,000. (4)Indian countryIn the case of each qualified prescribed fire in Indian country (as defined in section 1151 of title 18, United States Code), the Secretary shall make a payment to the applicable Indian Tribe in an amount not greater than $100,000. 
IIFacilitating Implementation and Outreach
201.Cooperative agreements and contracts
(a)Definition of eligible entityIn this section, the term eligible entity means a State, an Indian Tribe, a county or municipal government, a fire district, a nongovernmental organization, including the Nature Conservancy, or a private entity. (b)AuthorizationThe Secretaries may enter into a cooperative agreement or contract with an eligible entity to authorize the eligible entity to coordinate, plan, or conduct a prescribed fire on Federal land.
(c)SubcontractsA State, Indian Tribe, or county that enters into a cooperative agreement or contract under subsection (b) may enter into a subcontract, in accordance with applicable contracting procedures of the State, Indian Tribe, or county, to conduct a prescribed fire on Federal land pursuant to that cooperative agreement or contract. (d)Agent of SecretaryA cooperative agreement or contract entered into under subsection (b) may authorize the eligible entity to serve as the agent for the Secretary or the Secretary of Agriculture in coordinating, planning, or conducting a prescribed fire—
(1)on Federal land; or (2)across an area that—
(A)includes adjacent landowners; and (B)includes Federal land.
(e)Indemnity requirementsEach eligible entity contracted for implementing a prescribed fire shall procure and maintain sufficient indemnity insurance during the entire period of performance under the cooperative agreement or contract entered into under this section. (f)Applicable lawA prescribed fire conducted under this section shall be carried out on a project-to-project basis under existing authorities of the applicable agency responsible for the management of the Federal land.
(g)Preservation of decision authorityNo project authorized under this section may be undertaken without the prior written approval of the Secretary or the Secretary of Agriculture. (h)Long-Term contractsA cooperative agreement or contract with an eligible entity under subsection (b) may authorize the eligible entity to conduct a series of prescribed fires on Federal land for a period of not longer than 10 years. 
202.Human resources
(a)Prescribed fire workforce
(1)TrainingThe Secretaries shall hire additional employees and provide training and development activities, including through partnerships with community colleges, to increase the number of skilled and qualified prescribed fire practitioners in the Department of the Interior, the Department of Agriculture, Indian Tribes, and other qualified organizations, including training in smoke management practices. (2)Temporary workers (A)In generalThe Director of the Office of Personnel Management shall provide to the Secretaries direct hire authority in accordance with section 3304(a)(3) of title 5, United States Code, to appoint qualified individuals to positions performing temporary or emergency work relating to prescribed fires, including training, implementation, and post-prescribed burning activities. 
(B)Term of employmentThe term of the appointment of an individual under subparagraph (A) shall be restricted to a period that— (i)begins not more than 72 hours prior to planned ignition; and
(ii)ends not more than 72 hours after the prescribed fire has stopped burning.  (3)Overtime payments (A)PurposeThe purpose of the amendment made by subparagraph (B) is to allow the Secretaries to use additional new budget authority for wildfire suppression for the cost of overtime payments to employees implementing a prescribed fire. 
(B)AmendmentSection 251(b)(2)(F)(ii)(II) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(F)(ii)(II)) is amended— (i)in item (bb), by striking and at the end; 
(ii)in item (cc), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:

(dd)overtime payments to employees implementing a prescribed fire (as defined in section 3 of the National Prescribed Fire Act of 2020).. (4)Conversion of seasonal firefighters to permanent employeesThe Secretaries may noncompetitively convert a Federal seasonal employee to a Federal permanent employee if—
(A)the listed job duties of the employee include wildland firefighting; (B)the employee received a rating of at least Fully Successful in each of the performance appraisals of the employee for the 5 most recent seasons of Federal employment of the employee; and
(C)the job duties and performance standards of the position into which the permanent employee converts include implementing prescribed fires. (5)Employment of formerly incarcerated individuals (A)In generalThe Secretaries, in consultation with the Attorney General and State departments of corrections, shall seek to provide a career pathway, including through partnerships with the Corps Network, to individuals described in subparagraph (B) to work as prescribed fire practitioners.
(B)Individuals describedAn individual referred to in subparagraph (A) is an individual that— (i)has been convicted in any court of a criminal offense, other than arson, and was sentenced to a term of imprisonment for that offense; and
(ii)during the term of imprisonment described in clause (i), served on a wildland firefighting crew or received other comparable training. (6)Underrepresented employeesTo further address the gender disparity in wildland firefighting, the Secretaries shall support the development and participation of women in leadership opportunities, mentorship networks, and training in prescribed fire, including the Fire Leadership for Women course and Women-In-Fire Training Exchange— 
(A)to develop strong leaders; (B)to increase the number of women overseeing prescribed fires; and
(C)to enhance the longevity and success of women in wildland fire management.  (7)Veterans crews (A)In generalThe Secretaries, in consultation with the Secretary of Veterans Affairs, shall seek—
(i)to provide a career pathway to individuals described in subparagraph (B) to work as prescribed fire practitioners; and (ii)to establish crews composed predominantly of veterans to conduct prescribed fires.
(B)Individuals describedAn individual referred to in subparagraph (A) is an individual who— (i)served in the active military, naval, or air service; and
(ii)was discharged or released under conditions other than dishonorable. (8)Inter-Tribal organizationsThe Secretaries may provide funding to Tribal and inter-Tribal organizations, including the Intertribal Timber Council, to provide training and workforce development opportunities in wildland fire. 
(b)Additional training centersSubject to the availability of appropriations, not later than September 30, 2023, the Secretary, in cooperation with the Secretary of Agriculture (and the Secretary of Defense in the case of a center located on a military installation), shall— (1)establish and operate a prescribed fire training center in a western State;
(2)continue to operate a prescribed fire training center in an eastern State;  (3)establish a virtual prescribed fire training center; and 
(4)establish and operate a managed-wildfire training center. (c)Competencies for firefighters (1)Updates to required competencies for specific firefighter positionsThe Secretaries, in coordination with the Fire Executive Council, the National Association of State Foresters, and the Intertribal Timber Council, shall task the National Wildfire Coordinating Group to add a requirement for an individual to obtain the necessary certification to serve in—
(A)the position of a single-resource boss; and (B)any other positions determined to be necessary by the Secretaries.
(2)Additional experienceThe Secretaries shall require significant additional experience, gained exclusively during a prescribed fire, to obtain a certification described in paragraph (1). (d)Indemnity of Federal employeesExcept in the case of gross negligence, a Federal employee planning or overseeing a prescribed fire that escaped—
(1)shall not be subject to criminal prosecution; and (2)shall not be subject to civil proceedings, except in accordance with section 2672 of title 28, United States Code. 
203.Liability of certified prescribed fire managers
(a)Definition of covered lawIn this section, the term covered law means a State law that establishes the standard of care in a civil suit against a certified prescribed fire manager for an escaped prescribed fire to be gross negligence, if the certified prescribed fire manager— (1)obtained a permit for the prescribed fire;
(2)conducted the prescribed fire consistent with a written burn plan;  (3)was at the site of prescribed fire for the duration of the prescribed fire; and
(4)ensured adequate personnel, equipment, and firebreaks were in place during the prescribed fire, in accordance with the written burn plan. (b)Memorandum of agreementSubject to the availability of appropriations, in accordance with recommendation A3C of the special report of the Western Governors' National Forest and Rangeland Management Initiative, dated June 2017, the Secretary may enter into a memorandum of agreement with the National Governors' Association to host a conference, at which governors can meet to discuss the benefits of addressing liability protection and possible incentives for States to enact a covered law.
(c)FundingThe Secretary may provide not more than $1,000,000 under the memorandum of agreement under subsection (b). 204.Environmental review (a)Smoke management agencies (1)PolicyThe Secretaries shall ensure that policies, training, and programs of the Secretaries are consistent with this subsection—
(A)to facilitate greater use of prescribed fire; and  (B)to address public health and safety, including impacts from smoke from prescribed fires. 
(2)Expenditure of fundsWhen a smoke-sensitive facility or vulnerable individual is identified in an area to be impacted by smoke from a prescribed fire, the Secretaries may expend funding appropriated for hazardous fuel reduction to mitigate the impacts of the prescribed fire.  (3)Coordination among Federal and State air quality agencies and Federal and State land management agenciesThe Administrator of the Environmental Protection Agency, in cooperation with Federal and State land management agencies, shall coordinate with State, Tribal, and local air quality agencies that regulate smoke under the Clean Air Act (42 U.S.C. 7401 et seq.) to facilitate the use of prescribed fire on Federal land and State, Tribal, and private land, including by—
(A)streamlining the decisionmaking process for approving the use of prescribed fire under a State, Tribal, or local government smoke management program; and (B) (i)promoting basic smoke management practices;
(ii)disseminating information about basic smoke management practices; and (iii)educating landowners that use prescribed fire about the importance of—
(I)using basic smoke management practices; and (II)including basic smoke management practices as a component of a burn plan.
(4)Exceptional event demonstrations
(A)Requirement to seek exceptional event demonstrationSubject to subparagraph (C), the appropriate State or Tribal air quality agency shall develop and submit to the Administrator of the Environmental Protection Agency a demonstration in accordance with section 50.14 of title 40, Code of Federal Regulations (or successor regulations), if— (i)the Secretary, the Secretary of Agriculture, a State land management agency, or an Indian Tribe conducts a prescribed fire on Federal land or State land, as applicable, in accordance with a State or Tribal smoke management program that incorporates basic smoke management practices; and
(ii)the prescribed fire described in clause (i) contributes to an exceedance or other violation of a national ambient air quality standard under section 109 of the Clean Air Act (42 U.S.C. 7409), as measured using a Federal reference monitor or an equivalent method.  (B)Demonstration assistanceFor an exceedance or other violation described in clause (ii) of subparagraph (A), the Secretary or Secretary of Agriculture, with the concurrence of the State or Tribal air quality agency, may assist with the development of the demonstration under that subparagraph.
(C)Savings provisionSubparagraph (A) shall not apply if the exceedance or other violation described in clause (ii) of that subparagraph is the result of— (i)a violation of a smoke management program;
(ii)a failure to use basic smoke management practices; or (iii)a violation of applicable permit conditions.
(5)Exemption for large prescribed fires
(A)Federal land management agency exemptionConsistent with subsection (b) of section 118 of the Clean Air Act (42 U.S.C. 7418), a prescribed fire conducted on Federal land by the Secretary or the Secretary of Agriculture that burns more than 1,000 acres per day shall be deemed to be in the paramount interest of the United States and shall be exempt from requirements with respect to the control of pollution from Federal facilities under that Act (42 U.S.C. 7401 et seq.) if the Secretary or the Secretary of Agriculture determines that the prescribed fire— (i)will be conducted in an area where the terrain or fuel load makes the area inaccessible or unsafe for firefighting personnel;
(ii)is necessary to reduce hazardous fuels; (iii)will be conducted to minimize smoke impacts on populated areas through the use of basic smoke management practices; and
(iv)will be conducted under a smoke management program, if applicable. (B)State exemptionIf the Secretary concerned conducts a prescribed fire that is deemed to be in the paramount interest of the United States under subparagraph (A) on Federal land, a prescribed fire conducted by a State land management agency on State or private land that is contiguous to that Federal land shall be exempt from any applicable national ambient air quality standards under section 109 of the Clean Air Act (42 U.S.C. 7409).
(C)Tribal exemptionConsistent with subsection (b) of section 118 of the Clean Air Act (42 U.S.C. 7418), a prescribed fire conducted on Tribal land by an Indian Tribe that burns more than 1,000 acres per day shall be deemed to be in the paramount interest of the United States and shall be exempt from requirements with respect to the control of pollution from Federal facilities under that Act (42 U.S.C. 7401 et seq.) if the Indian Tribe determines that the prescribed fire—  (i)will be conducted in an area where the terrain or fuel load makes the area inaccessible or unsafe for firefighting personnel;
(ii)is necessary to reduce hazardous fuels; (iii)will be conducted to minimize smoke impacts on populated areas through the use of basic smoke management practices; and
(iv)will be conducted under a smoke management program, if applicable.  (D)Savings provisionConsistent with section 118(b) of the Clean Air Act (42 U.S.C. 7418(b))—
(i)an exemption granted under this paragraph shall apply to the applicable entity for a period of not more than 1 year; and (ii)on a new determination of the Secretary, the Secretary of Agriculture, or an Indian Tribe under subparagraph (A) or (C), as applicable, additional exemptions under this paragraph may be granted for subsequent periods after the expiration of the exemption described in clause (i), each of which shall apply for a period of not more than 1 year.
(6)State and Tribal standards
(A)Approval of State or Tribal standardsNotwithstanding section 110 of the Clean Air Act (42 U.S.C. 7410), when approving a State or Tribal implementation plan under that section, the Administrator of the Environmental Protection Agency may not approve any standards with respect to— (i)preventing nuisance impacts that result from prescribed fires that incorporate basic smoke management practices; or
(ii)criteria pollutants that result from prescribed fires that are more stringent than what is required to meet the national ambient air quality standards for those pollutants under section 109 of that Act (42 U.S.C. 7409), as measured using a Federal reference monitor or an equivalent method. (B)State and Tribal enforcementA State or Indian Tribe may not enforce standards in a State or Tribal implementation plan that was approved under the Clean Air Act (42 U.S.C. 7401 et seq.) before the date of enactment of this Act with respect to—
(i)preventing nuisance impacts that result from prescribed fires that incorporate basic smoke management practices; or (ii)criteria pollutants that result from prescribed fires that are more stringent than what is required to meet the national ambient air quality standards for those pollutants under section 109 of that Act (42 U.S.C. 7409), as measured using a Federal reference monitor or an equivalent method. 
(C)Amendment to anti-backsliding provisionIf a State or Tribal implementation plan under section 110 of the Clean Air Act (42 U.S.C. 7410) is revised to include a smoke management program for prescribed fires in that implementation plan, subsection (l) of that section shall not apply with respect to that revision. (7)EvaluationThe Secretary or the Secretary of Agriculture, as applicable, shall conduct an evaluation to facilitate learning new approaches for predicting and preventing exceedances during subsequent prescribed fires if the Secretary or the Secretary of Agriculture—
(A)conducts a prescribed fire on Federal land— (i)for which a demonstration is developed and submitted under paragraph (4)(A); or
(ii)that is subject to an exemption under paragraph (5)(A); and (B)the prescribed fire described in subparagraph (A) contributes to an exceedance of a national ambient air quality standard under section 109 of the Clean Air Act (42 U.S.C. 7409).
(8)Programs and researchTo address the public health and safety risk of the expanded use of prescribed fire under this Act, the Secretary of Agriculture and the Secretary, in coordination with the Administrator of the Environmental Protection Agency and the Director of the Centers for Disease Control and Prevention, shall conduct research to improve or develop— (A)wildland fire smoke prediction models;
(B)smoke impact display tools for the public and decisionmakers; (C)appropriate, cost-effective, and consistent mitigation strategies for communities impacted adversely by smoke from prescribed fire;
(D)consistent nationally and scientifically supported messages regarding personal protection equipment for the public; and (E)prescribed fire activity tracking and emission inventory systems. 
(b)National Environmental Policy Act of 1969 efficiencies
(1)PurposeThe purpose of this subsection is to require the Secretaries to develop a series of categorical exclusions from the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for implementing prescribed fires in accordance with this subsection. (2)Previous environmental review decisionsThe Secretaries shall—
(A)gather and evaluate all of the decision memos, decision notices, and records of decision and associated findings of no significant impact or environmental impact statements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) prepared for recent prescribed fire projects; (B)review any documented environmental impacts of those prescribed fire projects, if the Secretaries monitored or evaluated the effects of the implemented actions; and
(C)develop findings of— (i)similarities and differences among prescribed fire projects; and
(ii)elements and mitigation measures that consistently appeared in those prescribed fire projects that did not individually or cumulatively have a significant impact on the environment. (3)RulemakingNot later than 2 years after the date of enactment of this Act, the Secretaries shall publish in the Federal Register for public review and comment a series of notices of proposed categorical exclusions from the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for implementing prescribed fire projects in, at a minimum, the following forest types:
(A)Longleaf pine forest. (B)Shortleaf pine forest.
(C)Ponderosa pine forest. (D)Pinyon-juniper forest.
(E)Dry-site Douglas-fir forest. (F)Chaparral shrubland.
(4)Extraordinary circumstancesThe Secretaries shall apply the extraordinary circumstances procedures under section 220.6 of title 36, Code of Federal Regulations (or successor regulations), in determining whether to use a categorical exclusion established under this subsection. (5)Oregon and California grant landsOn Oregon and California Railroad grant land revested in the United States by the Act of June 9, 1916 (39 Stat. 218, chapter 137), the Secretary, acting through the Director of the Bureau of Land Management, shall—
(A)implement not fewer than 2 impact demonstration projects to assess the environmental effects of prescribed fires; (B)monitor the actual environmental effects during and after that implementation; and
(C)evaluate the merits of using a categorical exclusion from the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for prescribed fires on that land.  205.Prescribed fire education program (a)In generalThe Secretary of Agriculture, acting through the Chief of the Forest Service, and the Secretary, acting through the Director of the Office of Wildland Fire, may enter into a memorandum of agreement with the Longleaf Alliance to carry out a national prescribed fire education program, including the use of the character known as Burner Bob.
(b)Program elementsA prescribed fire education program authorized under subsection (a) may include— (1)public service advertisements;
(2)the use of social media; (3)campaign and educational activities and materials;
(4)commercial licensing; (5)character images and appearances; and
(6)awards and recognition. IIIReporting; Termination 301.Annual reports to the National Interagency Fire Center (a)PurposeThe purpose of this section is to ensure an accurate reporting of annual prescribed fire accomplishments in the United States.
(b)Cost-ShareSubject to the availability of appropriations, the Secretary may provide financial assistance to States to pay a portion of the costs associated with annually reporting prescribed fire accomplishments to the National Interagency Fire Center. (c)Eligibility for fundsIf, by December 31 of each year, a State has not reported to the National Interagency Fire Center, at a minimum, the number of acres treated using prescribed fire in the State, the State shall not be eligible to receive any amounts made available under this Act for the previous fiscal year.
302.Termination dateThe authority to carry out this Act terminates on the date that is 10 years after the date of enactment of this Act.  